Order filed August 9, 2012




                                                     In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00742-CV


                           SYLVIA YOLANDA ARREDONDO, Appellant

                                                      V.

                             ANTONIO A. BETANCOURT, JR., Appellee


                               On Appeal from the 309th District Court
                                       Harris County, Texas
                                 Trial Court Cause No. 2002-05630


                                               ORDER

       The clerk’s record was filed September 30, 2011 . Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain the court’s charge nor the jury’s verdict.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or before
August 16, 2012, containing the court’s charge and the jury’s verdict.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                           PER CURIAM